                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

UNITED STATES OF AMERICA                       )
                                               )
       v.                                      )        No. 3:11-cr-00138
                                               )
OCTAVIOUS JACKSON                              )

                          MEMORANDUM OPINION AND ORDER

       Octavious Jackson, an inmate at the Gilmer Federal Correctional Institution in Glenview,

West Virginia, has filed a Motion for Compassionate under 18 U.S.C. § 3582(c)(1)(A). (Doc. No.

70). He argues “extraordinary and compelling reasons” exist for his immediate release (with a

period of home confinement) because “he has a severe risk of harm from COVID-19 due to pre-

existing medical conditions[.]” (Id. at 1). The Government opposes the motion. (Doc. No. 74).

Having fully considered the record, Jackson’s request for compassionate release will be denied.

                                                   I.

       Relief under Section 3582(c)(1)(A) may be warranted in cases where a prisoner, who has

exhausted administrative remedies, files a motion and the court finds that a sentence reduction is

warranted based on (1) an “extraordinary and compelling’ reason”; and (2) “any applicable §

3553(a) factors[.]” United States v. Jones, 980 F.3d 1098, 1107–08 (6th Cir. 2020). “[T]he

compassionate release decision is discretionary, not mandatory.” Id. at 1106. In exercising that

discretion, the Court must address both factors when granting relief, but need not do so if one of

those factors indicates that relief is not warranted. United States v. Elias, 984 F.3d 516, 519 (6th

Cir. 2021); United States v. Ruffin, 978 F.3d 1000, 1006 (6th Cir. 2020). Jackson’s request is subject

to denial because he has failed to establish either factor.




    Case 3:11-cr-00138 Document 82 Filed 04/30/21 Page 1 of 6 PageID #: 571
                                                A.

       Jackson claims that “[s]ince being in federal prison [he] has been assessed with the following

medical conditions: Disorder of arteries and arterioles, Hyperlipidemia, Mononeuropathy of lower

limb, and Prediabetes.” (Doc. No. 70 at 3-4). Jackson also claims that he was previously ordered

to have a sleep study done in the BOP due to symptoms of sleep apnea, but the study has been

delayed because of COVID-19. Finally, Jackson is obese – he is 5’7” and weighs 204 pounds,

meaning that he has a Body Mass Index (BMI) of 31.9.

       On March 29, 2021, the Centers for Disease Control (“CDC”) updated and expanded its list

of medical conditions that place individuals most at risk for severe illness or death were he or she

to contract the presents strains of the coronavirus. Under these new guidelines, being “[o]verweight

(defined as a body mass index (BMI) > 25 kg/m2 but < 30 kg/m2), obesity (BMI =30 kg/m2 but <

40 kg/m2), or severe obesity (BMI of =40 kg/m2), can make [one] more likely to get severely ill

from COVID-19.” www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions (emphasis in

original) (all websites last visited on 5/1/2021). Accordingly, Jackson’s moderate obesity may

increase his risk of severe illness from COVID-19. Although not specifically recognized as such

by the CDC, one or more of his other medical conditions may place him at increased risk as well.

       This does not mean, however, that Jackson has shown an “extraordinary and compelling

reason” for release. To the contrary, Jackson is fully vaccinated against COVID-19. He received

his first Pfizer-BioNTech shot on March 2, 2021, and his second on March 23, 2021.

       The Pfizer vaccine is believed to be 95% effective in preventing COVID-19, and “[i]n

clinical trial the vaccine was 100% effective in preventing severe disease” from the virus.

www.yalemedicine.org/news/covid-19-vaccine-comparison. For that reasons, virtually every district


                                                 2


    Case 3:11-cr-00138 Document 82 Filed 04/30/21 Page 2 of 6 PageID #: 572
court1 considering the issue, has determined that being fully vaccinated by the Pfizer shots (or the

comparably effective Moderna shots) precludes a finding of an “extraordinary and compelling”

reason within the meaning of Section 3582(c)(1)(A). This includes federal trial courts within this

circuit. See e.g. United States v. Cook, No. 11-20129, 2021 WL 1589261, at *2 (E.D. Mich. Apr.

23, 2021) (“The court is aware of no scientifically derived evidence showing that there is a material

risk of severe complications or death from COVID-19 to fully vaccinated individuals. The remote

possibility that Defendant could contract COVID-19 and develop life-threatening symptoms does

not warrant the extraordinary remedy of compassionate release.”); United States v. Collier, No.

2:15-CR-20774-1, 2021 WL 1560079, at *2 (E.D. Mich. Apr. 21, 2021) (collecting cases for the

proposition that “courts in the Eastern District of Michigan routinely refuse to find that a fully

vaccinated prisoner has an extraordinary and compelling reason for release because of their fear of

contracting COVID-19”); United States v. Groom, No. 2:17-CR-159, 2021 WL 1220225, at *2 (S.D.

Ohio Apr. 1, 2021) (stating that “Defendant is not at high risk of contracting severe COVID-19

because Defendant will have received both doses of the Pfizer vaccine by the time he would be

released,” and observing that, even though “[o]ver forty million individuals have been fully

vaccinated in the United States, . . . the court does not know of a single confirmed death of a fully-

vaccinated individual from COVID-19”).

       In reaching this conclusion, the Court has considered Jackson’s assertion that he has been

awaiting a sleep study for some time because of COVID-19 restrictions in the BOP, and his

argument that “[i]f COVID-19 is still an obstacle for testing and potential treatment for possible

sleep apnea, then compassionate release so that he can seek his own treatment is the most humane


       1
           It appears that this issue has not yet been considered by an appellate court.

                                                  3


    Case 3:11-cr-00138 Document 82 Filed 04/30/21 Page 3 of 6 PageID #: 573
solution.” (Doc. 78 at 3). However, Jackson’s proposed release plan would place him in an Oxford

House sober-living center and, therefore, a sleep test would likely be delayed for quite some time.

Moreover, at Gilmer FCI, where Jackson presently resides, 134 staff members and 907 inmates have

now been fully inoculated. https://www.bop.gov/coronavirus. This significantly reduces the

possibility of a widespread outbreak because more than half (60.9%) of the 1,487 inmates have been

vaccinated. Additionally, Gilmer FCI resumed allowing “social visiting on April 16, 2021,”

www.bop.gov/locations/institutions/gil/gil_tvp_2104.pdf, suggesting that the facility is returning

to some sort of normalcy, which will hopefully allow for a sleep study in the not-too-distant future.

                                                 B.

       The applicable 18 U.S.C. § 3553(a) factors do not favor early release, either. After an

investigation into the drug trafficking activities of the Vice Lords street gang (of which he was a

ranking member), Jackson was charge by way of Information with conspiring to possess and

distribute over 280 grams of crack cocaine, two counts of distributing crack cocaine, and one count

of distributing cocaine. Thereafter, on September 8, 2011, the Government filed an Information

pursuant to 21 U.S.C. § 851, alleging that Jackson had previously been convicted of a felony drug

offense. The following day, Jackson pled guilty to all four counts pursuant to a plea agreement.

       The advisory Guidelines recommended a sentencing range of 292 to 365 months, based upon

a total offense level of 35 and a criminal history category VI. (Presentence Report at 28). The total

offense level was driven largely by the amount of drugs involved: 280 grams of crack cocaine; 125.5

grams of cocaine; 28 Xanax pills; and 8.9 grams of marijuana. (Id. ¶ 29). Additionally, at the time

of his arrest, Jackson was in possession of two firearms and drugs, resulting in a two-point

enhancement. (Id. ¶ 30).


                                                 4


    Case 3:11-cr-00138 Document 82 Filed 04/30/21 Page 4 of 6 PageID #: 574
        Jackson’s criminal history points were largely the result of his prior drug possession and

trafficking dating back to 1996. This included the sale of less than one-half gram of cocaine in

1996; two convictions for possession of a Schedule II controlled substance in 1999; evading arrest

in 2002; resisting arrest and being in simple possession of a controlled substance in 2004; attempted

resisting arrest and simple assault in 2005; and simple possession of marijuana in 2009. (Id. ¶ 41,

45, 48, 50, 51, 53). Those convictions also qualified Jackson as a career offender. (Id. ¶ 54).

        Notwithstanding the amount of drugs underlying the instant offenses, Jackson’s criminal

history, his career offender status, and the advisory Guidelines range, Jackson was sentenced on May

19, 2014 to a total term of ten years imprisonment, which was the statutory mandatory minimum for

conspiring to possess and distribute over 280 grams of crack cocaine. The sentence was in

accordance with a signed plea agreement, even though the Section 851 enhancement filed by the

Government would have doubled the statutory mandatory minimum to 20 years.

        Jackson did not begin serving his federal sentence until October 13, 2016 because of an

outstanding state sentence (Doc. No. 70 at 2), and has a projected release date of March 7, 2025

(Doc. No. 74 at 3), meaning that his has served a little over half of his federal sentence. Given the

significant reduction in sentence that Jackson received as a result of his plea agreement (half of what

it would be with the Section 851 enhancement), almost halving that sentence once again would not

promote respect for the law. Nor would such a reduction serve as an adequate deterrence to Jackson,

or to others.

                                                  II.

        Because Jackson has not shown “extraordinary and compelling” reasons for his release, and

because the Section 3553(a) factors do not warrant it either, Jackson’s Motion for Compassionate


                                                  5


    Case 3:11-cr-00138 Document 82 Filed 04/30/21 Page 5 of 6 PageID #: 575
Release under 18 U.S.C. § 3582 (Doc. No. 70) is DENIED.

      IT IS SO ORDERED.



                                         __________________________________________
                                         WAVERLY D. CRENSHAW, JR.
                                         CHIEF UNITED STATES DISTRICT JUDGE




                                            6


    Case 3:11-cr-00138 Document 82 Filed 04/30/21 Page 6 of 6 PageID #: 576
